DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of the response filed on 3 February 2021, where:
Claims 1, 2, 7, 11, 15 and 17 have been amended;
Claims 4-6 and 12-14 have been cancelled;
Claims 1-3, 7-11 and 15-20 pending in this Office Action.
Allowable Subject Matter
Claims 1-3, 7-11 and 15-20 allowed.
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims in this case is the inclusion of: a utility cart with first and second movable panels or planks with first and second bracket assemblies, where the panels/planks move in unison between an unfolded position where the first and second panels/planks are horizontal, and a folded position where the first and second panels extend vertically and the in re claim 1, where the first panel member includes one or more first hinges attached at a periphery and the second panel member includes one or more second hinges attached at a periphery, the one or more first hinges and the one or more second hinges are hidden from top sides of the first and second panel members when first and second panel members are in the unfolded position; and in re claim 12, where a first plank member includes a plurality of hinges attached at a periphery and the second plank member includes a plurality of hinges attached at a periphery, the first hinges and the  hinges are hidden from top sides when first and second plank members are in the unfolded position for a utility cart in combination with the other elements recited not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572.  The examiner can normally be reached on Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618